1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   TATYANA HARGROVE,                                               Case No.: 1:17-cv-01743- JLT
12                     Plaintiff,                                    AMENDED ORDER AFTER IN CAMERA
                                                                     REVIEW OF RECORDS OF VISTA WEST HIGH
13            v.                                                     SCHOOL
14   CITY OF BAKERSFIELD, et al.,
15                     Defendants.
16
17            At the informal conference re: discovery dispute (Doc. 23), the parties agreed the Court would

18   conduct an in camera review of educational and employment records of the plaintiff. The Court has

19   received and reviewed the records from Vista West High School1, which included records from

20   Stockdale High School, and Tevis Junior High School. Of these records, the Court finds very few are

21   discoverable because they contain no information which may bear on the issues in this case or because

22   discovery of these records is not proportional to the needs of the case (Fed.R.Civ.P. 26(b)(1). As to the

23   records to be disclosed, the Court makes no comment as to their admissibility. Thus, the Court

24   ORDERS:

25            1.       A portion of the document entitled “Vista West High School Student Discipline Profile”

26
27
     1
      In its original order, the Court mistakenly indicated that the records were provided by the Kern High School District.
28   Since the Court issued the order, it received a “Certificate of no records,” from the Kern High School District and has
     confirmed that the records discussed here, were produced by the custodian of record from Vista West High School.

                                                                1
1    SHALL be disclosed. This document is numbered “1 of 13” through “13 of 13.” Of these, only pages

2    “1 of 13” through “9 of 13” SHALL be disclosed to the defendants;

3             2.   The document entitled “Stockdale High School Refrain From Verbal Contact . . .” dated

4    “2/21/13” related to “Incident # 36501” SHALL be disclosed to the defendants;

5             3.   The eight documents entitled “Tevis Junior High School Disciplinary Action Form”

6    with incident dates listed as “09/22/2011,” “11/16/2011,” “02/08/2012,” “09/12/2011,” “06/02/2011,”

7    “05/12/2011,” “03/29/2011,” and “01/18/2011” SHALL be disclosed to the defendants;

8             4.   These documents remain due to be produced five court days from the date of the original

9    order.

10
11   IT IS SO ORDERED.

12      Dated:     November 2, 2018                         /s/ Jennifer L. Thurston
13                                                   UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
